DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment/Arguments filed 5/10/2022
The Amendment raises new minor issues, as described in the new claim objections below.
The Amendment/Arguments are seen to obviate the previous prior art rejections. However, as necessitated by the Amendment, the claims are found to be anticipated by new reference Persson et al (US 8720197), as described in the new prior art rejections below.
Claim Objections
The claims have recurring inconsistencies of antecedent basis involving the terms “first side”, “second side”, “first end”, and second end”. While the structure is clear in light of the specification, these minor inconsistencies make the claims difficult to follow.
Claims 4 and 5 recite new components connected to the second actuator. However, in light of the drawings, the Examiner deduces that these claims meant to reference the first actuator.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson et al (US 8720197).

    PNG
    media_image1.png
    571
    889
    media_image1.png
    Greyscale

Regarding claim 1, Persson (FIGs 7-8, with annotated version 8x provided above) discloses "A material handling vehicle comprising: 
a vehicle frame (210); 
a boom arm (221) having a first (left) end and a second (right) end, the boom arm connected to the frame adjacent the first end (via 213) for rotation with respect to the frame (Col 13 line 28-31); 
a first actuator (225) mounted to the vehicle frame and the boom arm (see FIG 7) for moving the boom arm with respect to the frame (Col 13 lines 34-36), the first actuator including a first (left, 279) side and a second (right, 282) side; 
an attachment (222) connected to the boom arm adjacent the second end of the boom arm (see FIG 7); 
a linkage (228) coupled to the attachment (see FIG 7); 
a second actuator (227) mounted to the vehicle frame and to the linkage (see FIG 7) and configured to move the linkage with respect to the vehicle frame to thereby cause rotation of the attachment with respect to the frame (Col 13 lines 39-42); 
a reservoir (324) fluidly connected to the first actuator and the second actuator (via bidirectional 316); 
a pump (315) fluidly connected to the reservoir and to the first actuator and the second actuator (see FIG 8, via bidirectional 316), the pump configured to direct fluid from the reservoir into the first actuator and the second actuator (evidenced in Col 16 lines 14-15); 
a spool valve (unnumbered right slide valve associated with 227, identical to 291) fluidly positioned between the pump and the second actuator (see FIG 8) to selectively direct fluid from the pump into the first (bottom) side of the second actuator (227) while the spool valve is in a first position (top position) and to direct fluid from the pump into the second (top) side of the second actuator while the spool valve is in a second position (bottom position); 
a first anti-cavitation valve ("AV1") fluidly positioned between the first end of the second actuator and the reservoir (see FIG 8x), the first anti-cavitation valve configured to permit fluid flow from the reservoir to the first end of the second actuator (from 290 to 227) while the first anti-cavitation valve is open and to inhibit fluid flow from the first end of the second actuator to the reservoir (by virtue of being a schematic check valve, resists/prevents backflow therethrough); and 
a second anti-cavitation valve ("AV2") fluidly positioned between the second end of the second actuator and the reservoir (see FIG 8x), the second anti-cavitation valve configured to permit fluid flow from the reservoir to the second end of the second actuator while the second anti-cavitation valve is open and to inhibit fluid flow from the second end of the second actuator to the reservoir (in a functionally analogous manner to AV1)."  
Regarding claim 2, Persson (FIGs 7-8, 8x) discloses "wherein the first anti-cavitation valve (AV1) is a check valve (schematically evident) and is fluidly connected to a head side (bottom side) of the second actuator (see FIG 8x)."  
Regarding claim 4 as best understood, Persson (FIGs 7-8, 8x) discloses "wherein the spool valve (unnumbered slide valve associated with 227, identical to 291) is a first spool valve and further compromising a second spool valve (291) fluidly connected to the pump, the reservoir and to the second actuator (see FIG 8, spool valves are in mirror configuration)."  
Regarding claim 5 as best understood, Persson (FIGs 7-8, 8x) discloses "further comprising a third anti-cavitation valve ("AV3") fluidly positioned between the first end of the second actuator (bottom of 225) and the reservoir (via 290) and a fourth anti-cavitation valve ("AV4") fluidly positioned between the second end of the second actuator (top of 225) and the reservoir (also via 290)."  
Regarding claim 6, Persson (FIGs 7-8, 8x) discloses "wherein the first anti-cavitation valve (AV1) opens in response to a negative pressure in the first end of the second actuator such that fluid from the reservoir is drawn toward the first end of the second actuator through the first anti-cavitation valve by the negative pressure in the first end of the second actuator (evidenced by orientation of AV1, it would open from a negative pressure differential on its bottom side, of which coincides with the bottom side/first end of 227)."  
Regarding claim 7, Persson (FIGs 7-8, 8x) discloses "wherein the second anti-cavitation valve (AV2) opens in response to a negative pressure in the second end of the second actuator such that fluid from the reservoir is drawn toward the second end of the second actuator through the second anti-cavitation valve by the negative pressure in the second end of the second actuator (evidenced by orientation of AV2, it would open from a negative pressure differential on its top side, of which coincides with the top side/second end of 227)."  
Regarding claim 8, Persson (FIGs 7-8, 8x) discloses "wherein the first anti-cavitation valve (AV1) is fluidly connected to the first end of the second actuator in parallel with the spool valve, and wherein the second anti-cavitation valve is fluidly connected to the second end of the second actuator in parallel with the spool valve (290 branches into parallel paths between each AV and the right spool valve; path recombines before entering either side of 227)."  


    PNG
    media_image2.png
    576
    926
    media_image2.png
    Greyscale

Regarding claim 9, Persson (FIGs 7-8, with annotated version 8y provided above) discloses "A material handling vehicle comprising: 
a vehicle frame (210); 
a boom arm (221) having a first (left) end and a second (right) end, the boom arm connected to the frame adjacent the first end (via 213) for rotation with respect to the frame (Col 13 line 28-31); 
a first actuator (225) mounted to the vehicle frame and the boom arm (see FIG 7) for moving the boom arm with respect to the frame (Col 13 lines 34-36), the first actuator including a first (left, 279) side and a second (right, 282) side; 
an attachment (222) connected to the boom arm adjacent the second end of the boom arm (see FIG 7); 
a linkage (228) coupled to the attachment (see FIG 7); 
a second actuator (227) connected to the vehicle frame and the linkage (see FIG 7) for pivoting the attachment via the linkage with respect to the vehicle frame (Col 13 lines 39-42), the second actuator including a first (bottom in FIG 8) side and a second (top in FIG 8) side; 
a reservoir (324) fluidly connected to the first actuator and to the second actuator (via 316); 
a pump (315) fluidly connected to the reservoir, to the first actuator and to the second actuator (see FIG 8), the pump configured to direct fluid from the reservoir into the first actuator and into the second actuator (Col 16 lines 14-15); 
a first spool valve (291) fluidly positioned between the pump and the first actuator (see FIG 8) to selectively direct fluid from the pump into the first (bottom) side of the first actuator (225) while the first spool valve is in a first (top) position and to direct fluid from the pump into the second (top) side of the first actuator while the first spool valve is in a second (bottom) position; 
a second spool valve (unnumbered right slide valve associated with 227, identical to 291) fluidly positioned between the pump and the second actuator (mirrors the left system) to selectively direct fluid from the pump into the first (bottom) side of the second actuator (227) while the second spool valve is in a first (top) position and to direct fluid from the pump into the second (top) side of the second actuator while the second spool valve is in a second (bottom) position; 
a first anti-cavitation valve ("AV1") fluidly positioned between the first side of the first actuator and the reservoir (see 8y), the first anti-cavitation valve configured to permit fluid flow from the reservoir into the first side of the first actuator while the first anti-cavitation valve is open and to inhibit fluid flow from the first side of the first actuator to the reservoir (by virtue of being a schematic check valve, resists/prevents backflow therethrough); and 
a second anti-cavitation valve ("AV2") fluidly positioned between the second end of the first actuator and the reservoir (see 8y), the second anti-cavitation valve configured to permit fluid flow from the reservoir to the second end of the first actuator while the second anti-cavitation valve is open and to inhibit fluid flow from the second end of the first actuator to the reservoir (in a functionally analogous manner to AV1)."  
Regarding claim 10, Persson (FIGs 7-8, 8y) discloses "wherein the first anti-cavitation valve is fluidly connected to the first end of the first actuator in parallel with the first spool valve and wherein the second anti-cavitation valve is fluidly connected to the second end of the first actuator in parallel with the first spool valve (290 branches into parallel paths between each AV and 291; path recombines before entering either side of 225)."  
Regarding claim 11, Persson (FIGs 7-8, 8y) discloses "wherein the first anti-cavitation valve opens in response to a negative pressure in the first end of the first actuator such that fluid from the reservoir is drawn toward the first end of the first actuator through the first anti-cavitation valve by the negative pressure in the first end of the first actuator (evidenced by orientation of AV1, it would open from a negative pressure differential on its bottom side, of which coincides with the bottom side/first end of 225), and 
wherein the second anti-cavitation valve opens in response to a negative pressure in the second end of the first actuator such that fluid from the reservoir is drawn toward the second end of the first actuator through the second anti-cavitation valve by the negative pressure in the second end of the first actuator (evidenced by orientation of AV2, it would open from a negative pressure differential on its top side, of which coincides with the top side/second end of 225)."  
Regarding claim 12, Persson (FIGs 7-8, 8y) discloses "wherein the first anti-cavitation valve (AV1) is a check valve (schematically evident) and is fluidly connected to a head side (bottom side) of the first actuator, and wherein the second anti-cavitation valve (AV2) is a check valve (schematically evident) and is fluidly connected to a piston side (top side) of the first actuator (225)."  
Regarding claim 13, Persson (FIGs 7-8, 8y) discloses "further comprising a third anti-cavitation valve ("AV3") fluidly positioned between the first end (bottom end) of the second actuator (227) and the reservoir (via 316) and a fourth anti-cavitation valve ("AV4") fluidly positioned between the second end (top end) of the second actuator and the reservoir (via 316)."  
Regarding claim 14, Persson (FIGs 7-8, 8y) discloses "wherein the third anti-cavitation valve (AV3) opens in response to a negative pressure in the first end of the second actuator such that fluid from the reservoir is drawn toward the first end of the second actuator through the third anti-cavitation valve by the negative pressure in the first end of the second actuator (evidenced by orientation of AV3, it would open from a negative pressure differential on its bottom side, of which coincides with the bottom side/first end of 227)."  
Regarding claim 15, Persson (FIGs 7-8, 8y) discloses "wherein the fourth anti-cavitation valve (AV4) opens in response to a negative pressure in the second end of the second actuator such that fluid from the reservoir is drawn toward the second end of the second actuator through the fourth anti-cavitation valve by the negative pressure in the second end of the second actuator (evidenced by orientation of AV4, it would open from a negative pressure differential on its top side, of which coincides with the top side/second end of 227)."  
Regarding claim 16, Persson (FIGs 7-8, 8y) discloses "A boom arm assembly configured to be pivotally connected to a material handling vehicle having a vehicle frame (210), the boom arm assembly comprising: 
a boom arm (221) having a first (left) end and a second (right) end, a first end of the boom arm configured to be mounted to the frame adjacent the first end for rotation with respect to the frame (Col 13 line 28-31); 
a first actuator (225) mounted to the vehicle frame and the boom arm (see FIG 7) for moving the boom arm with respect to the frame (Col 13 lines 34-36), the first actuator including a first (left, 279) side and a second (right, 282) side; 
an attachment (222) mounted to the second end of the boom arm for pivoting with respect to the boom arm (Col 13 lines 39-42); 
a linkage (228) having a first end (right end) mounted to the attachment, and a second (left) end opposite the first end; 
a second actuator (227) mounted to the vehicle frame and mounted to the second end of the linkage (see FIG 7), the second actuator configured to move the second end of the linkage with respect to the vehicle frame to thereby cause the attachment to pivot with respect to the boom arm (Col 13 lines 39-42); 
a reservoir (324) fluidly connected to the first actuator and to the second actuator (via bidirectional 316); 
a pump (315) fluidly connected to the reservoir and to the first actuator and the second actuator (see FIG 8), the pump configured to direct fluid from the reservoir into the first actuator and into the second actuator (Col 16 lines 14-15); 
a first spool valve (291) fluidly positioned between the pump and the first actuator (see FIG 8) to selectively direct fluid from the pump into the first (bottom) side of the first actuator while the first valve is in a first (top) position and to direct fluid from the pump into the second (top) side of the first actuator while the first valve is in a second (bottom) position; 
a second spool valve  (unnumbered slide valve associated with 227, identical to 291) fluidly positioned between the pump and the second actuator (see FIG 8) to selectively direct fluid from the pump into the first (bottom) side of the second actuator while the second spool valve is in a first (top) position and to direct fluid from the pump into the second (top) side of the second actuator while the second spool valve is in a second (bottom) position; 
a first anti-cavitation valve ("AV1") fluidly positioned between the first side of the first actuator and the reservoir (see FIG 8y), the first anti-cavitation valve configured to permit fluid flow from the reservoir into the first side of the first actuator while the first anti-cavitation valve is open and to inhibit fluid flow from the first side of the first actuator to the reservoir (by virtue of being a schematic check valve, resists/prevents backflow therethrough); a second anti-cavitation valve ("AV2") fluidly positioned between the second side of the first actuator and the reservoir, the second anti-cavitation valve configured to permit fluid flow from the reservoir into the second side of the first actuator while the second-anti-cavitation valve is open and to inhibit fluid flow from the second side of the first actuator to the reservoir (analogous to AV1), a third anti-cavitation valve ("AV3") fluidly positioned between the first end of the second actuator and the reservoir, the third anti-cavitation valve configured to 1) permit fluid flow from the reservoir to the first end of the second actuator while the third anti-cavitation valve is open and to 2) inhibit fluid flow from the first end of the second actuator to the reservoir (like AV1); and 
a fourth anti-cavitation valve ("AV4") fluidly positioned between the second end of the second actuator and the reservoir, the fourth anti-cavitation valve configured to 1) permit fluid flow from the reservoir to the second end of the second actuator while the fourth anti-cavitation valve is open and to 2) inhibit fluid flow from the second end of the second actuator to the reservoir (like AV1)."  
Regarding claim 17, Persson (FIGs 7-8, 8y) discloses "wherein the first anti-cavitation valve opens in response to a negative pressure in the first end of the first actuator such that fluid from the reservoir is drawn toward the first end of the first actuator through the first anti-cavitation valve by the negative pressure in the first end of the first actuator (evidenced by orientation of AV1, it would open from a negative pressure differential on its bottom side, of which coincides with the bottom side/first end of 225)."
Regarding claim 18, Persson (FIGs 7-8, 8y) discloses "wherein the second anti-cavitation valve opens in response to a negative pressure in the second end of the first actuator such that fluid from the reservoir is drawn toward the second end of the first actuator through the second anti-cavitation valve by the negative pressure in the second end of the first actuator (evidenced by orientation of AV2, it would open from a negative pressure differential on its top side, of which coincides with the top side/second end of 225)."  
Regarding claim 20, Persson (FIGs 7-8, 8y) discloses "wherein the first anti-cavitation valve is fluidly connected to the first end of the first actuator in parallel with the first spool valve, and wherein the second anti-cavitation valve is fluidly connected to the second end of the first actuator in parallel with the first spool valve (290 branches into parallel paths between each AV and 291; path recombines before entering either side of 225)."  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753